                            IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE

In re:                                                                            Chapter 11

PATRIOT NATIONAL, INC., et al. 1,                                                 Case No. 18-10189 (KG)

                              Reorganized Debtors.                                (Jointly Administered)

                       NOTICE OF AGENDA OF MATTERS SCHEDULED
                     FOR HEARING ON OCTOBER 16, 2018 AT 11:00 A.M. (ET)

    THIS HEARING HAS BEEN CANCELLED WITH PERMISSION OF THE COURT

MATTERS GOING FORWARD:

1. Motion of Aspen Specialty Insurance Company for Modification of Chapter 11 Plan and
Discharge Injunction to Continue Pending Litigation in the United States District Court, Eastern
District of Pennsylvania [filed September 14, 2018, Docket No. 1027]

                    Objection Deadline: September 26, 2018 at 4:00 p.m. (ET).

                    Objection(s)/Response(s) Received:

                                                      (a) Objection of Hospitality Supportive Systems, LLC et al.
                                                      to Motion of Aspen Specialty Insurance Company for
                                                      Modification of Chapter 11 Plan and Discharge Injunction
                                                      to Continue Pending Litigation in the United States District
                                                      Court, Eastern District of Pennsylvania [filed October 1,
                                                      2018, Docket No. 1038]

                    Replies Received:

                                                      (b) Reply of Aspen Specialty Insurance Company to
                                                      Objection of Hospitality Supportive Systems, LLC, Edward
                                                      Snow and The Carman Corporation to Motion for
                                                      Modification of the Chapter 11 Plan and Discharge
                                                      Injunction to Continue Pending Litigation in the United


1   The reorganized Debtors in these Chapter 11 Cases, along with the last four digits of each Debtors’ federal tax identification number, are:
    Patriot National, Inc. (1376), Patriot Services, LLC (1695); TriGen Insurance Solutions, Inc. (2501); Patriot Captive Management, LLC
    (2341); Patriot Underwriters, Inc. (0045); TriGen Hospitality Group, Inc. (6557); Patriot Risk Consultants, LLC (0844); Patriot Audit
    Services, LLC (5793); Patriot Claim Services, Inc. (9147); Patriot Risk Services, Inc. (7189); Corporate Claims Management, Inc. (6760);
    CWIBenefits, Inc. (0204); Forza Lien, LLC (7153); Contego Investigative Services, Inc. (0330); Contego Services Group, LLC (0012);
    Patriot Care Management, LLC (2808); Radar Post-Closing Holding Company, Inc. (2049); Patriot Technology Solutions, LLC (6855); and
    Decision UR, LLC (1826). The reorganized Debtors’ headquarters are located at 401 East Las Olas Boulevard, Suite 1650, Fort
    Lauderdale, Florida 33301.
                                   States District Court, Eastern District of Pennsylvania
                                   [Docket No. 1047, filed on October 9, 2018]

             Related Documents:

                                   (c) Re-Notice of Motion of Aspen Specialty Insurance
                                   Company for Modification of Chapter 11 Plan and
                                   Discharge Injunction to Continue Pending Litigation in the
                                   United States District Court, Eastern District of
                                   Pennsylvania [Docket No. 1039, filed on October 1, 2018]

             Status: This matter is being continued to the next omnibus hearing currently
             scheduled for November 14, 2018 at 3:00 p.m. (ET).

Dated: October 11, 2018                   MORRIS JAMES LLP

                                          /s/ Carl N. Kunz, III
                                          Carl N. Kunz, III, Esq. (DE Bar No. 3201)
                                          Eric J. Monzo (DE Bar No. 5214)
                                          Brenna A. Dolphin, Esq. (DE Bar No. 5604)
                                          500 Delaware Avenue, Suite 1500
                                          P.O. Box 2306
                                          Wilmington, Delaware 19801-1494
                                          Telephone: (302) 888-6800
                                          Facsimile: (302) 571-1750
                                          E-mail: ckunz@morrisjames.com
                                          E-mail: emonzo@morrisjames.com
                                          E-mail: bdolphin@morrisjames.com

                                                  -and-

                                          David M. Posner, Esq.
                                          Gianfranco Finizio, Esq.
                                          Kilpatrick Townsend & Stockton LLP
                                          The Grace Building
                                          1114 Avenue of the Americas
                                          New York, New York 10036-7703
                                          Telephone: (212) 775-8700
                                          Facsimile: (212) 775-8800
                                          E-mail: dposner@kilpatricktownsend.com
                                          E-mail: gfinizio@kilpatricktownsend.com

                                          Counsel to Peter Kravitz, as Litigation Trustee for
                                          the PNI Litigation Trust
